Case 2:18-cr-20027-TGB-MKM ECF No. 97, PageID.2134 Filed 06/08/20 Page 1 of 15




                       United States District Court
                       Eastern District of Michigan
                            Southern Division

United States of America,

            Plaintiff/Respondent,         Case Nos. 18-20027/20-10643

            v.
                                          Honorable Terrence G. Berg
Prabhu Ramamoorthy,

            Defendant/Petitioner.
______________________________________/

             Response to Motion to Vacate, Set Aside, or
                      Correct Sentence [R. 93]

      Prabhu Ramamoorthy chose to proceed to trial after receiving a

plea offer from the government that would have limited his sentencing

exposure. He now claims his attorney did not fully advise him about the

difference in sentencing exposure and whether he should accept the

government’s plea offer. In a similar vein, he also claims his attorney

did not present certain arguments regarding the victim at trial. While

the bulk of Ramamoorthy’s claims are either directly contradicted by

the record or fail as a matter of law, a limited evidentiary hearing is

needed to determine whether counsel provided Ramamoorthy with

advice about whether to accept the government’s offer.
Case 2:18-cr-20027-TGB-MKM ECF No. 97, PageID.2135 Filed 06/08/20 Page 2 of 15




                          Relevant Background

      A jury convicted Ramamoorthy of sexual abuse for digitally

penetrating a sleeping woman on an airplane. (R. 70: Judgment, 846).

Having presided over the trial, the Court is familiar with the facts and

circumstances underlying the conviction. The Court sentenced

Ramamoorthy to 108 months, a downward variance from the guideline

range of 121–151 months. (Id. at 847; R. 87: Tr., 1948). The Sixth

Circuit affirmed the conviction. (R. 91: Opinion, 2107).

      Prior to trial, the government sent a written plea agreement to

Ramamoorthy’s counsel. (R. 80: Tr., 923). At the final pretrial

conference, the Court discussed the government’s plea offer on the

record and confirmed that Ramamoorthy understood that he had the

right to plead guilty if he wanted to (Id. at 923). The government put

the terms of its offer on the record in Ramamoorthy’s presence: a plea to

one count of sexual abuse with a guideline range of 70–87 months. (Id.).

The government explained that under this offer, there would be a cap of

87 months on Ramamoorthy’s sentence. (Id.). The government further

explained that by its calculations, Ramamoorthy’s guideline range




                                      2
Case 2:18-cr-20027-TGB-MKM ECF No. 97, PageID.2136 Filed 06/08/20 Page 3 of 15




would be at least 97–121 months if he were to go to trial, but that it

could be even higher depending on which enhancements applied. (Id.).

      Ramamoorthy’s counsel, Jim Amberg, also discussed the

government’s plea offer on the record. (Id. at 925). Mr. Amberg stated

that he discussed with Ramamoorthy the possibility that the

government could seek additional enhancements after trial. (Id.). Mr.

Amberg also stated that he advised Ramamoorthy that the guideline

range could even go up to 151–188 months after trial. (Id.).

Ramamoorthy confirmed (through his interpreter) that he understood

his “worst case scenario” to be 151–188 months. (Id. at 926).

      The Court advised that the maximum sentence for the offense

charged was life in prison, and that the guidelines are not mandatory,

so it is possible that any sentence Ramamoorthy received after trial

could be higher than 188 months and even up to life. (Id. at 927). The

Court asked Ramamoorthy if he understood what might happen if he

were convicted after trial and what the penalty might be, and

Ramamoorthy confirmed that he understood. (Id. at 928). Finally, the

Court asked Ramamoorthy whether he wished to accept the




                                      3
Case 2:18-cr-20027-TGB-MKM ECF No. 97, PageID.2137 Filed 06/08/20 Page 4 of 15




government’s plea offer that would have limited his sentence to 87

months, and Ramamoorthy stated “I wish to go for trial.” (Id. at 929).

      Now, Ramamoorthy argues that he received ineffective assistance

of counsel because he was not sufficiently advised of the government’s

plea, and that he would have accepted the government’s plea offer. He

also argues that his counsel failed to put forth certain arguments

regarding the victim in the case.

                                 Argument

      Relief under § 2255 is not easy, as it does not “encompass all

claimed errors in conviction and sentencing.” United States v.

Addonizio, 442 U.S. 178, 185 (1979). The petitioner must clear a

“significantly higher hurdle” than on direct appeal through “a

fundamental defect in the proceedings which necessarily results in a

complete miscarriage of justice or an egregious error violative of due

process.” Fair v. United States, 157 F.3d 427, 430 (6th Cir. 1998). In

other words, there must be “(1) an error of constitutional magnitude; (2)

a sentence imposed outside the statutory limits; or (3) an error of fact or

law . . . so fundamental as to render the entire proceeding invalid.”




                                      4
Case 2:18-cr-20027-TGB-MKM ECF No. 97, PageID.2138 Filed 06/08/20 Page 5 of 15




Short v. United States, 471 F.3d 686, 691 (6th Cir. 2006) (citation

omitted).

      Ramamoorthy argues his attorney provided ineffective assistance

that negatively affected his sentence. To be sure, the Sixth Amendment

provides a right to counsel for anyone accused of a criminal offense. U.S.

Const. amend. VI. This right includes not just counsel, but the

“reasonably effective assistance” of counsel. Strickland v. Washington,

466 U.S. 668, 687 (1984). But movants who allege ineffective assistance

after a conviction “bear a heavy burden of proof.” Pough v. United

States, 442 F.3d 959, 966 (6th Cir. 2006). The movant must show that

his “counsel’s performance fell below an objective standard of

reasonableness, and a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been

different.” Strickland, 466 U.S. at 694.

      Ramamoorthy must show both deficient performance and

prejudice to prevail on his claim. Nichols v. United States, 563 F.3d 240,

248 (6th Cir. 2009). Deficient performance requires “errors so serious

that counsel was not functioning as the ‘counsel’ guaranteed by the

Sixth Amendment.” Strickland, 466 U.S. at 687. An attorney’s


                                      5
Case 2:18-cr-20027-TGB-MKM ECF No. 97, PageID.2139 Filed 06/08/20 Page 6 of 15




performance is measured by “prevailing professional norms,” id. at 688,

with courts strongly presuming that “counsel’s conduct falls within the

wide range of reasonable professional assistance because it is all too

easy to conclude that a particular act or omission of counsel was

unreasonable in the harsh light of hindsight.” Bell v. Cone, 535 U.S.

685, 702 (2002). As a result, review of counsel’s performance is “highly

deferential” to avoid the temptation “to second-guess the counsel’s

assistance after conviction or adverse sentence.” Strickland, 466 U.S. at

689.

       Ramamoorthy’s claims of ineffective assistance can be separated

into the following three categories:

   1. Counsel did not offer advice regarding the “desirability” of the plea

       offer or discuss with Ramamoorthy the strength of the

       government’s case, and instead assured Ramamoorthy that he

       would be acquitted (R. 93, Motion, 2123);

   2. Counsel did not present certain arguments or evidence regarding

       the victim’s supposed profession or reasons for coming forward (Id.

       at 2124);




                                       6
Case 2:18-cr-20027-TGB-MKM ECF No. 97, PageID.2140 Filed 06/08/20 Page 7 of 15




   3. Counsel did not discuss Ramamoorthy’s potential sentencing

      exposure (Id.).

   A. The record conclusively establishes that Ramamoorthy
      was aware of his potential sentencing exposure.

      Two out of Ramamoorthy’s three categories of claims can be easily

resolved by the Court without a hearing. First, Ramamoorthy’s claim

that counsel did not inform him of his potential sentencing exposure is

directly contradicted by the record. No evidentiary hearing is required

where “the record conclusively shows that the prisoner is entitled to no

relief,” Pola v. United States, 778 F.3d 525, 532 (6th Cir. 2015), or

where the petitioner’s allegations are “contradicted by the record,

inherently incredible, or conclusions rather than statements of fact.”

United States v. Arredondo, 178 F.3d 778, 782 (6th Cir. 1999). Here, the

record conclusively establishes that Ramamoorthy was aware of his

potential sentencing exposure, and that he discussed that exposure in

detail with his attorney. (R. 80: Tr., 923). Ramamoorthy himself

confirmed his awareness and understanding. (Id.). Ramamoorthy is not

entitled to relief on his claim that counsel did not inform him of his

sentencing exposure, nor is he entitled to an evidentiary hearing.




                                      7
Case 2:18-cr-20027-TGB-MKM ECF No. 97, PageID.2141 Filed 06/08/20 Page 8 of 15




   B. Mr. Amberg’s decision not to present Ramamoorthy’s
      claims about the victim was not objectively unreasonable.

      Second, Ramamoorthy’s claims about the victim’s profession or

reasons for coming forward are not supported by the record. But even if

they were, Mr. Amberg’s decision not to make those arguments does not

rise to the level of deficient performance required to prove an error of

constitutional magnitude. Thus, the Court can resolve this claim

without a hearing.

       In affording counsel the high degree of deference required, the

court must “indulge a strong presumption that counsel’s conduct falls

within the wide range of reasonable professional assistance; that is, the

defendant must overcome the presumption that, under the

circumstances, the challenged action might be considered sound trial

strategy.” Strickland, 466 U.S. at 689. And “strategic choices made after

thorough investigation of law and facts relevant to plausible options are

virtually unchalleangeble; and strategic choices made after less than

complete investigation are reasonable precisely to the extent that

reasonable professional judgments support the limitations on

investigation.” Id. at 690–91.




                                      8
Case 2:18-cr-20027-TGB-MKM ECF No. 97, PageID.2142 Filed 06/08/20 Page 9 of 15




      Here, even Ramamoorthy acknowledges that his counsel engaged

in an investigation concerning the victim. (R. 93: Motion, 2124). The

decisions that Mr. Amberg made as a result of that investigation are

presumed to be reasonable. In addition, Mr. Amberg vigorously cross

examined the victim during trial. Ramamoorthy cannot overcome the

presumption that it was a sound trial strategy to refrain from

questioning the victim about or making the arguments Ramamoorthy

puts forward in his motion. It is both reasonable and prudent to refrain

from making potentially inflammatory allegations about a sexual

assault victim during a jury trial. Mr. Amberg’s decisions in this regard

do not fall below the objective standard of reasonableness necessary to

prove deficient performance under Strickland.

      Further, Ramamoorthy fails to allege, much less show, that Mr.

Amberg’s decision not to present this evidence prejudiced him in any

way. Given the strength of the evidence against him, including his own

partial confession, he cannot show that the outcome would have been

different if Mr. Amberg had presented Ramamoorthy’s claims about the

victim to the jury. Strickland, 466 U.S. at 694. Nor is it even clear

whether the arguments Ramamoorthy put forth about the victim are


                                      9
Case 2:18-cr-20027-TGB-MKM ECF No. 97, PageID.2143 Filed 06/08/20 Page 10 of 15




 relevant or admissible. Therefore, Ramamoorthy is not entitled to relief

 on his claim that counsel did not present certain arguments or evidence

 regarding the victim.

    C. A limited evidentiary hearing is needed to determine
       whether Mr. Amberg gave Ramamoorthy advice about
       accepting the government’s plea offer.

       Ramamoorthy also claims that his counsel did not offer advice

 regarding the “desirability” of the plea offer or discuss with

 Ramamoorthy the strength of the government’s case, and instead

 assured Ramamoorthy that he would be acquitted. (R. 93, Motion,

 2123). Ramamoorthy is correct that a defendant is entitled to competent

 advice on whether to accept a formal plea offer from the government.

 Lafler v. Cooper, 566 U.S. 134, 145 (2012). Failure to do so may violate

 the Sixth Amendment if prejudice results. Smith v. Cook, 956 F.3d 377,

 393–94 (6th Cir. 2020). To demonstrate prejudice in this context,

 Ramamoorthy must show a reasonable probability that he would have

 taken the plea offer and that the trial court would have accepted it. Id.

 at 394. Courts should not upset a conviction solely because of post hoc

 assertions from the defendant about how he would have pleaded, but




                                      10
Case 2:18-cr-20027-TGB-MKM ECF No. 97, PageID.2144 Filed 06/08/20 Page 11 of 15




 should instead look to contemporaneous evidence to substantiate a

 defendant’s expressed preferences. Id.

       Ramamoorthy’s only evidence that Mr. Amberg failed to offer any

 advice regarding the government’s plea offer, and that he would have

 accepted the plea offer if he received such advice, are his own

 statements. Mr. Amberg’s recollection contradicts those statements. See

 Exhibit A, Letter from Jim Amberg. According to Mr. Amberg,

 Ramamoorthy’s claims that Mr. Amberg failed to discuss with him or

 render advice about the government’s plea offer are false. Id. However,

 Mr. Amberg could not include details regarding his conversations with

 Ramamoorthy because they are protected by the attorney-client

 privilege.

       The record does provide circumstantial support for Mr. Amberg’s

 recollection, in that Mr. Amberg stated that he advised Ramamoorthy

 about his sentencing exposure. However, the record does not

 definitively show that Mr. Amberg gave Ramamoorthy advice about

 whether to accept the government’s plea offer. Where there is a factual

 dispute, the Court must hold an evidentiary hearing to determine the

 truth of the petitioner’s claims. Turner v. United States, 183 F.3d 474,


                                      11
Case 2:18-cr-20027-TGB-MKM ECF No. 97, PageID.2145 Filed 06/08/20 Page 12 of 15




 477 (6th Cir. 1999). The government recommends that the Court hold a

 limited evidentiary hearing on this narrow question: whether Mr.

 Amberg provided advice to Ramamoorthy about whether to accept the

 government’s plea offer, and if not, whether Ramamoorthy would have

 accepted the plea offer had he been provided with such advice. See

 United States v. Todaro, 982 F.2d 1025, 1030 (6th Cir. 1993) (“Section

 2255’s reference to a hearing does not require a full blown evidentiary

 hearing in every instance . . . Rather, the hearing conducted by the

 court, if any, must be tailored to the specific needs of the case, with due

 regard for the origin and complexity of the issues of fact and the

 thoroughness of the record on which (or perhaps, against which) the

 section 2255 motion is made.”).

       The government requests that the Court issue an order waiving

 attorney-client privilege for purposes of the hearing. Privilege is

 implicitly waived by claiming ineffective assistance of counsel or by

 otherwise raising issues regarding counsel’s performance. In re Lott,

 424 F.3d 446, 453 (6th Cir. 2005). The government further requests that

 Ramamoorthy be appointed counsel to represent him at the hearing.

 There is a limited statutory right to counsel for certain § 2255


                                      12
Case 2:18-cr-20027-TGB-MKM ECF No. 97, PageID.2146 Filed 06/08/20 Page 13 of 15




 proceedings, including instances in which an evidentiary hearing will be

 held. Young v. United States, No. 15-4063, 2017 WL 4358942, at *2 (6th

 Cir. 2017).

    D. Ramamoorthy should not be released pending resolution of
       this motion.

       The Court should deny Ramamoorthy’s request for bail. In order

 to receive bail pending a decision on the merits, habeas petitioners must

 be able to show not only a substantial claim of law based on the facts

 surrounding the petition but the existence of some circumstance that

 makes the pending motion “exceptional and deserving of special

 treatment in the interests of justice.” Dotson v. Clark, 900 F.2d 77, 79

 (6th Cir. 1990) (quoting Aronson v. May, 85 S. Ct. 3, 5 (1964)). For the

 reasons explained above, two of Ramamoorthy’s claims can be denied

 outright. The remaining issue does not present a substantial claim

 deserving of special treatment in the interests of justice.




                                      13
Case 2:18-cr-20027-TGB-MKM ECF No. 97, PageID.2147 Filed 06/08/20 Page 14 of 15




                                 Conclusion

       For these reasons, the Court should order an evidentiary hearing

 on the limited issue of whether Mr. Amberg provided advice about the

 government’s plea offer.

                                           Respectfully submitted,

                                           Matthew Schneider
                                           United States Attorney

                                           /s/ Amanda Jawad
                                           Amanda Jawad
                                           Assistant United States Attorney
                                           211 West Fort Street, Suite 2001
                                           Detroit, MI 48226
                                           Phone: (313) 226-9116
                                           Email: amanda.jawad@usdoj.gov

 Dated: June 8, 2020




                                      14
Case 2:18-cr-20027-TGB-MKM ECF No. 97, PageID.2148 Filed 06/08/20 Page 15 of 15




                            Certificate of Service

       The pro se litigant in this case cannot be served by the Court’s

 ECF system and must be served by mail. The closure of our office due to

 the COVID-19 epidemic has severely limited the access of USAO

 personnel to printers and postage and the frequency of trips to a post

 office. Although this response was electronically filed on June 8, 2020, it

 will be mailed by an employee of the U.S. Attorney’s office no later than

 June 10, 2020 at the following address:

                        Prabhu Ramamoorthy
                Moshannon Valley Correctional Institution
                            555 Geo Drive
                        Philipsburg, PA 16866


                                           /s/ Amanda Jawad
                                           Assistant United States Attorney




                                      15
